 611317 NLRB No. 94HEARTSHARE HUMAN SERVICES OF NEW YORK1With respect to the Respondent's contention that certain of theinstructors who voted in the election are supervisors, we note that
the Respondent raised this issue for the first time in its exceptions
to the hearing officer's report on the Employer's objections to theelection. At no time prior to the election did the Respondent raise
any issue as to the supervisory status of the instructors. Under long-
standing Board policy, the Respondent's contention was therefore
barred as it in effect constituted a postelection challenge in the form
of an objection. See NLRB v. A.J. Tower Co
., 329 U.S. 324 (1946).See also Poplar Living Center, 300 NLRB 888 fn. 2 (1990); andPrior Aviation Service, 220 NLRB 460 (1975). The fact that the Su-preme Court issued a decision in Health Care & Retirement shortlyafter the election in which it rejected the Board's interpretation and
application of the statutory phrase ``in the interest of the employer''
in determining the supervisory status of nurses, does not in our view
warrant disregarding the Board's well-established policy against
postelection challenges in this case.2See, e.g., Action Automotive, 284 NLRB 251 (1987), enfd. 853F.2d 433 (6th Cir. 1988), cert. denied 488 U.S. 1041 (1989); and
Murphy Bros., Inc., 265 NLRB 1574 (1982) (employee turnover notthe kind of ``unusual circumstance'' within the meaning of Supreme
Court's decision in Ray Brooks v. NLRB, 348 U.S. 96 (1954), thatContinuedHeartShare Human Services of New York, Inc. andOffice and Professional Employees Union,
Local 153, AFL±CIO. Case 29±CA±18852May 25, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDTRUESDALEPursuant to a charge filed by the Union on January23, 1995, the General Counsel of the National Labor
Relations Board issued a complaint on March 3, 1995,
alleging that the Respondent has violated Section
8(a)(5) and (1) of the National Labor Relations Act by
refusing the Union's request to bargain following the
Union's certification in Case 29±RC±8269. (Official
notice is taken of the ``record'' in the representation
proceeding as defined in the Board's Rules and Regu-
lations, Secs. 102.68 and 102.69(g); Frontier Hotel,265 NLRB 343 (1982).) The Respondent filed an an-
swer admitting in part and denying in part the allega-
tions in the complaint and asserting affirmative de-
fenses.On April 28, 1995, the General Counsel filed a Mo-tion for Summary Judgment. On May 2, 1995, the
Board issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted. On May 16, 1995, the Respond-
ent filed a response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits that it is an em-ployer subject to the Board's jurisdiction and that the
charge was filed and served in this proceeding, but de-
nies all other allegations of the complaint and asserts
as affirmative defenses that the bargaining unit cer-
tified by the Board is inappropriate, that the Union en-
gaged in objectionable conduct affecting the results of
the election, and that certain of its instructors who
voted in the election are statutory supervisors under
NLRB v. Health Care & Retirement Corp., 114 S.Ct.1778 (1994), and should be excluded from the unit. In
addition, in its response to the Notice to Show Cause,
the Respondent contends that, due to substantial turn-
over since the election, the Union no longer represents
a majority of the unit.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding.1The Respondent does not offer toadduce at a hearing any newly discovered and pre-viously unavailable evidence, nor does it allege any
special circumstances that would require the Board toreexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Although the Respondent's answer denies the com-plaint's allegations that the Union was certified and re-
quested bargaining and that the Respondent has re-
fused, we find that the Respondent's denials in this re-
gard do not raise any issue warranting a hearing. The
Respondent's answer denies the allegation that the
Union was certified on January 4, 1995, solely on the
ground that the certification was improper, and thus to
this extent clearly seeks to raise issues that were or
could have been litigated in the representation proceed-
ing. Although the Respondent's answer also denies that
the Union subsequently requested bargaining by tele-
gram dated January 6, 1995, a copy of the Union's
January 6, 1995 telegram to the Respondent's director
requesting negotiations is attached as an exhibit to the
General Counsel's motion, and the Respondent has not
disputed the authenticity of that document in response
to the Notice to Show Cause. Although the Respond-
ent's answer further denies that the Respondent has re-
fused to bargain with the Union since its January 4,
1995 certification, again it does so solely on the
ground that the certification was improper. Moreover,
in response to the Notice to Show Cause, the Respond-
ent specifically states that it has refused to bargain in
order to seek an appeal of the Board's decision.Finally, we reject the Respondent's contention in itsresponse to the Notice to Show Cause that the com-
plaint should be dismissed because of turnover in the
unit since the election. It is well-established that em-
ployee turnover is not a valid basis for refusing to bar-
gain with a union in the instant circumstances.2 612DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
would permit rebuttal of union's majority status or warrant reexam-ination of certification).3The Respondent's answer denies knowledge or information suffi-cient to form a belief as to whether the Union is a labor organiza-
tion. The Respondent, however, failed to raise any issue as to the
Union's labor organization status in the underlying representation
proceeding. Its failure to do so precludes the Respondent from rais-
ing an issue as to the Union's status in the instant proceeding. See
Biewer Wisconsin Sawmill, 306 NLRB 732 fn. 1 (1992).Accordingly, we grant the Motion for SummaryJudgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all times material, the Respondent has been aNew York corporation with a place of business located
at 163 MacDonough Street, Brooklyn, New York,
where it is engaged in the operation of a day treatment
center for developmentally disabled adults. During the
12-month period preceding the issuance of the com-
plaint, the Respondent, in the course and conduct of its
business operations, derived gross revenues in excess
of $250,000 and purchased and received products,
goods, and materials valued in excess of $50,000 di-
rectly from firms located outside the State of New
York. We find that the Respondent is an employer en-
gaged in commerce within the meaning of Section 2(6)
and (7) of the Act and that the Union is a labor organi-
zation within the meaning of Section 2(5) of the Act.3II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held May 12, 1994, theUnion was certified on January 4, 1995, as the exclu-
sive collective-bargaining representative of the employ-
ees in the following appropriate unit:All senior instructors, assistant instructors, behav-ioral specialists, dietary aides, maintenance em-
ployees and receptionists employed by the Em-
ployer at its MacDonough Street, Brooklyn, New
York location, excluding all other employees, co-
ordinators, assistant coordinators, administrative
assistants, unit coordinators, guards and super-
visors as defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainAbout January 6, 1995, the Union, by telegram, re-quested the Respondent to bargain. Since about Janu-
ary 4, 1995, the Respondent has refused to recognize
and bargain with the Union as the exclusive collective-
bargaining representative of the unit. We find that thisrefusal constitutes an unlawful refusal to bargain inviolation of Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after January 4, 1995, to bargainwith the Union as the exclusive collective-bargaining
representative of employees in the appropriate unit, the
Respondent has engaged in unfair labor practices af-
fecting commerce within the meaning of Section
8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with theUnion. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, HeartShare Human Services of New
York, Inc., Brooklyn, New York, its officers, agents,
successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with Office and ProfessionalEmployees Union, Local 153, AFL±CIO as the exclu-
sive bargaining representative of the employees in the
bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment and, if an understanding is reached, embody the
understanding in a signed agreement:All senior instructors, assistant instructors, behav-ioral specialists, dietary aides, maintenance em-
ployees and receptionists employed by the Em-
ployer at its MacDonough Street, Brooklyn, New
York location, excluding all other employees, co-
ordinators, assistant coordinators, administrative
assistants, unit coordinators, guards and super-
visors as defined in the Act. 613HEARTSHARE HUMAN SERVICES OF NEW YORK4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(b) Post at its MacDonough Street, Brooklyn, NewYork facility copies of the attached notice marked
``Appendix.''4Copies of the notice, on forms providedby the Regional Director for Region 29, after being
signed by the Respondent's authorized representative,
shall be posted by the Respondent immediately upon
receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to
employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Office and Pro-fessional Employees Union, Local 153, AFL±CIO as
the exclusive representative of the employees in the
bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All senior instructors, assistant instructors, behav-ioral specialists, dietary aides, maintenance em-
ployees and receptionists employed by us at our
MacDonough Street, Brooklyn, New York loca-
tion, excluding all other employees, coordinators,
assistant coordinators, administrative assistants,
unit coordinators, guards and supervisors as de-
fined in the Act.HEARTSHAREHUMANSERVICESOF
NEWYORK, INC.